Title: To Alexander Hamilton from Sharp Delany, [25 January 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, January 25, 1790]
Sir
From the Journals of Congress I see You have reported a Bill to the consideration of the Legislature respecting Duties, which gives me much pleasure even if the Imposts you wish to take place should not carry, as the deficiencies & contrarieties in our collection & Registering Acts may be remedied. The office of Naval officer as a controuling officer is absolutely necessary—but as the collection Act now stands that officer at present is nugatory & has not any essential check. Sometime this week I intend to wait on You—as in person I think I can give more information & satisfaction to You than by Letter. I inclose the Acct. of Liquidated Bonds by this conveyance and am Sir &c
S Delany
25th Jany 1790 Alexander Hamilton EsqrS of the T.
